       Case 2:20-cv-00450-MV-GJF Document 17 Filed 07/10/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

MICHAEL HALL and GLADYS HALL,

       Plaintiffs,

v.                                                                     Civ. No. 20-450 MV/GJF

SELECTQUOTE INSURANCE
SERVICES, et al.,

       Defendants.

                                    PROTECTIVE ORDER

       THIS MATTER is before the Court upon Plaintiff’s “Unopposed Motion Protective Order”

[ECF 15] (“Motion”). The parties have agreed to enter into this Protective Order to govern the

discovery of documents and information that may be confidential or proprietary. The parties have

represented that such an order will facilitate discovery, including by establishing procedures for

challenging the designation of information as confidential or subject to protection. Having

reviewed the record and noting the concurrence of the parties, the Court hereby GRANTS the

Motion as follows:

       1. Scope. All materials produced, received or exchanged in the course of
          discovery in the above-entitled and numbered cause including deposition
          testimony (hereinafter collectively “documents”), shall be subject to this Order
          concerning Confidential Information as defined below.

       2. Confidential Information. As used in this Order, “Confidential Information”
          means information designated as “CONFIDENTIAL”, “CONFIDENTIAL-
          SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL-
          ATTORNEY’S EYES ONLY” that falls within one or more of the following
          categories: (1) information the disclosure of which would create a risk of harm
          to the competitive position of the person the information is about, that could not
          be avoided by less restrictive means; (2) information that the party is
          contractually obligated to maintain in confidence; (3) personal identifying
          information; or (4) communications, income or asset information of the
          parties. Information or documents that are available to the public may not be
          designated as Confidential Information.
Case 2:20-cv-00450-MV-GJF Document 17 Filed 07/10/20 Page 2 of 6




3. Designation.

       a. A party may designate a document or information as Confidential
          Information for protection under this Order by placing or affixing
          the words “CONFIDENTIAL”, “CONFIDENTIAL - SUBJECT TO
          PROTECTIVE ORDER” or “CONFIDENTIAL- ATTORNEY’S
          EYES ONLY” on the document and on all copies in a manner that
          will not interfere with the legibility of the document, or by otherwise
          designating the document CONFIDENTIAL. As used in this Order,
          “copies” includes electronic images, duplicates, extracts, summaries
          or descriptions that contain the Confidential Information. The
          “CONFIDENTIAL” designation shall be applied prior to or at the
          time the documents are produced or disclosed. In the event a party
          produces information electronically or in native format, this
          designation may be made by designating the delivery device (thumb
          drive, CD, etc.) as “CONFIDENTIAL”, “CONFIDENTIAL -
          SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL-
          ATTORNEY’S EYES ONLY”.

       b. Applying the designation of confidentiality to a document or
          information does not mean that the document or information has any
          status or protection by statute or otherwise except to the extent and
          for the purposes of this Order. Any copies that are made of any
          documents containing any markings of confidentiality shall also be
          so marked, except that indices, electronic databases or lists of
          documents that do not contain substantial portions or images of the
          text of marked documents and do not otherwise disclose the
          substance of the Confidential Information are not required to be
          marked.

       c. The designation of a document as Confidential Information is a
          certification by an attorney or a party appearing pro se that the
          document contains Confidential Information as defined in this order.

4. Depositions. Unless all parties agree on the record at the time the deposition
   testimony is taken, all deposition testimony taken in this case shall be treated
   as Confidential Information until the expiration of the following: No later than
   the fourteenth day after the transcript is delivered to any party or the witness,
   and in no event later than 60 days after the testimony was given. Within this
   time period, a party may serve a Notice of Designation to all parties of record
   as to specific portions of the testimony that are designated Confidential
   Information, and thereafter only those portions identified in the Notice of
   Designation shall be protected by the terms of this Order.

5. Protection of Confidential Material.

                                          2
Case 2:20-cv-00450-MV-GJF Document 17 Filed 07/10/20 Page 3 of 6




     a. General Protections. Confidential Information shall not be used or
        disclosed by the parties or counsel for the parties for any purpose
        whatsoever other than in this litigation, including any appeal
        thereof.

     b. Limited Third-Party Disclosures. The parties and counsel for the
        parties shall not disclose or permit the disclosure of any Confidential
        Information except as set forth in subparagraphs “i.” through “x.”
        below. Subject to these requirements, the following categories of
        persons may be allowed to review Confidential Information:

             i. Counsel. Counsel for the parties and employees of counsel
                who have responsibility for the action;

            ii. Parties. Individual parties and employees of a party but only
                to the extent counsel determines in good faith that the
                person’s assistance regarding the information is reasonably
                necessary to the conduct of this litigation;

           iii. The Court and its personnel;

            iv. Court Reporters and Recorders. Court reporters and
                recorders engaged for depositions;

            v. Contractors. Those persons specifically engaged for the
               limited purpose of making copies of documents or
               organizing or processing documents, including outside
               vendors hired to process electronically stored information;

            vi. Consultants and Experts. Consultants, investigators, or
                experts employed by the parties or counsel for the parties to
                assist in the preparation and trial of this action.

           vii. Witnesses at Depositions. During their depositions,
                witnesses in this action to whom disclosure is reasonably
                necessary. Witnesses shall not retain a copy of documents
                containing Confidential Information, except witnesses may
                receive a copy of all exhibits marked at their depositions in
                connection with review of the transcripts.

          viii. Author or Recipient. The author or recipient of the document
                (not including a person who received the document in the
                course of litigation);




                                       3
Case 2:20-cv-00450-MV-GJF Document 17 Filed 07/10/20 Page 4 of 6



              ix. Mediators and their assistants. Any mediator and their staff
                  jointly retained by the parties to assist in settlement
                  facilitation; and

               x. Others by Consent. Other persons only by written consent of
                  the producing party or upon order of the Court and on such
                  conditions as may be agreed or ordered.

       c. The parties and counsel for the parties shall not disclose or permit
          the disclosure of any confidential information except as set forth
          above.

6. Control of Documents. Counsel for the parties shall make reasonable efforts to
   prevent unauthorized or inadvertent disclosure of Confidential Information.
   Counsel shall maintain the originals of the forms signed by persons
   acknowledging their obligations under this Order for a period of three years
   after the termination of the case.

7. Inadvertent Failure to Designate. An inadvertent failure to designate a
   document as Confidential Information does not, standing alone, waive the right
   to so designate the document. If a party designates a document as Confidential
   Information after it was initially produced, the receiving party, on notification
   of the designation, must make a reasonable effort to assure that the document
   is treated in accordance with the provisions of this Order. No party shall be
   found to have violated this Order for failing to maintain the confidentiality of
   material during a time when that material has not been designated Confidential
   Information, even where the failure to so designate was inadvertent and where
   the material is subsequently designated Confidential Information.

8. Filing of Confidential Information. This Order does not, by itself, authorize the
   filing of any document under seal. Any party wishing to file a document
   designated as Confidential Information in connection with a motion, brief or
   other submission to the Court must comply with the court’s local rules.

9. Challenges to a Designation as Confidential Information. The designation of
   any material or document as Confidential Information is subject to challenge
   by any party or non-party. The following procedure shall apply to any such
   challenge.

       a. Meet and Confer. A party challenging the designation of Confidential
          Information must do so in good faith and must begin the process by
          conferring directly with counsel for the designating party. In conferring,
          the challenging party must explain the basis for its belief that the
          confidentiality designation was not proper and must give the
          designating party an opportunity to review the designated material, to
          reconsider the designation and, if no change in designation is offered, to

                                         4
Case 2:20-cv-00450-MV-GJF Document 17 Filed 07/10/20 Page 5 of 6



            explain the basis for the designation. The designating party must
            respond to the challenge within five (5) business days.

        b. Judicial Intervention. A party that elects to challenge a confidentiality
           designation may file and serve a motion that identifies the challenged
           material and sets forth in detail the basis for the challenge. The burden
           of persuasion in any such challenge proceeding shall be on the
           designating party. Until the Court rules on the challenge, all parties shall
           continue to treat the materials as Confidential Information under the
           terms of this Order.

10. Action by the Court. Applications to the Court for an order relating to materials
    or documents designated Confidential Information shall be by motion. Nothing
    in this Order or any action or agreement of a party under this Order limits the
    Court’s power to make orders concerning the disclosure of documents produced
    in discovery or at trial.

11. Use of Confidential Documents or Information at Trial. Nothing in this Order
    shall be construed to affect the use of any document, material, or information
    at any trial or hearing. A party that intends to present Confidential Information
    at a hearing or trial shall bring that issue to the Court’s and parties’ attention by
    motion or in a pretrial memorandum without disclosing the Confidential
    Information. The Court may thereafter make such orders as are necessary to
    govern the use of such documents or information at trial.

12. Subpoenas or Orders to produce confidential information. The receiving party
    also must immediately inform in writing the party who caused the subpoena or
    order to issue in the other litigation that some or all of the material covered by
    the subpoena or order is the subject of this Order. In addition, the receiving
    party must deliver a copy of this Order promptly to the party in the other action
    that caused the subpoena to issue. The purpose of imposing these duties is to
    alert the interested persons to the existence of this Order and to afford the
    designating party in this case an opportunity to try to protect its Confidential
    Information in the court from which the subpoena or order issued. The
    designating party shall bear the burden and the expense of seeking protection
    in that court of its Confidential Information, and nothing in these provisions
    should be construed as authorizing or encouraging a receiving party in this
    action to disobey a lawful directive from another court. The obligations set
    forth in this paragraph remain in effect while the party has in its possession,
    custody or control Confidential Information by the other party to this case.

13. Obligations at Conclusion of Litigation. Unless otherwise agreed or ordered,
    this Order shall remain in force after dismissal or entry of final judgment not
    subject to further appeal. Following the conclusion of the litigation, each Party
    agrees to take all reasonable steps to destroy or archive confidential information
    so as to prevent its disclosure or dissemination.

                                           5
Case 2:20-cv-00450-MV-GJF Document 17 Filed 07/10/20 Page 6 of 6




14. Third Parties Producing Information. Any third party producing information
    for use in this action may brand information in accordance with this Order and
    the information shall be subject to the terms and conditions of this Order.

15. Order Subject to Modification. This Order shall be subject to modification by
    the Court on its own initiative or on motion of a party or any other person with
    standing concerning the subject matter.

16. Persons Bound. This Order shall take effect when entered and shall be binding
    upon all counsel of record and their law firms, the parties, and persons made
    subject to this Order by its terms.      Persons may be required to sign a
    Certification and Acknowledgment of receipt and understanding of this Order
    before they receive confidential information.

SO ORDERED.




                                      ________________________________________
                                      THE HONORABLE GREGORY J. FOURATT
                                      UNITED STATES MAGISTRATE JUDGE




                                         6
